. 8-2 /fiSo-a^
    v7




                  '75uS"V--iAAo+\fuK 4*°'••' NAtrvM^ ' v^(^\ -bvoJr
                   'Mc|--'. AfxO' rv\cv\\\f\<^ ca^±^S> \Sl '                                                                       .:
                        1 .;                     —'


                  •• lAuFRtfrc^ k)V^RJr.                                            •
                   2^o ^pftee 6\vj^                                                                         !
                   ft-PT. '.^-7-A
     '       ''




                  bfcJ ^\6.,rvjk • H^SKo

                   \a >r<?^r<4s -Vo              \\o77 ,
                                  U ) r ^ l , o 8 o ~o| ...                                           . •             •   :•
                             ..   oo^'- 9)2-. 060 -0-2L                                     :

#        .
                                                                                    .•~^VxvA\C Vol^ •
                                                                            /^LsC^sx{/Jj~> /U^/^z^\

                         ' •      •'''••••                     .            •       ••      •'                        '




                                                  •        •                    '           • RECFIVFDIW' '
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                 •• FEB 09 2015

                    '                                                   '                   Ah/f^l imlUUjaltfci!9
                                                                                            AIJUI   ^iWMjftffli (PHar1!1'
                                                                                                                  MlSlllr*




A

                  •• ' . ' ' . . '                             '   •.   •                               '



                  •'.'••'.            '      '        ,'                                '        .'         •.•..'"            •'.''•